DETAILED ACTION
 Final rejection
Response to Amendment and argument
Applicant’s amendments, filed 04/22/2022 to claims are accepted. In this amendment, Claims 1-2 and 16 and have been amended. Regarding Claims 8 and 14: cancelled. Based on current amendment. Previous 112 (a) and part of 112(b) has been withdrawn. 
  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 9-13 and 15 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or  a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Regarding Claim 1: The claim recites  same solution, i.e. “regarding the at least one first information element of the first type as trusted in an event of a match to the predefined extent, otherwise generating a warning signal indicating a possible data attack in an event of no match” which is substantially same as   “regards the at least one first information element of the first type as trusted, and otherwise generates the warning signal indicating the possible data attack”,  in two different way using, i.e. “first information element of a first type” and “second information element of the first type”. It is not clear whether they are alternate solution or two different invention combined it one or parallel solution to verify the results.  The specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, the claims are consider to be indefinite. For Examining purpose, the Examiner consider it to be an alternate solution.
Furthermore, Claim recites the limitation, i.e. “whether the at least one second information element of the first type received matches the estimated system state to the predefined extent;”. It is not clear which “estimated system state” is talking about. Is it based on “first information element of a first type” or “second information element of the first type”. Therefore, the claims are consider to be indefinite. 
The remaining claims are also rejected under 35 U.S.C. 112(a), for being dependent upon a rejected base claims.

Regarding Claim 7: The claims are recite a limitation, “i.e. a permanently programmed system description model”. It is not clear what the “a permanently programmed system description model” is refer too. The specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, the claims are consider to be indefinite. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7, 9-13 and 15-16  are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract ideas without significantly more.
Considering Prong 1 of the 101 analysis, the claims 1  and 16 recite mental steps that is used to  a method or a facility for operating an energy distribution or energy supply system for checking, on a basis of an estimated system state, whether the at least one first information element of the first type received matches the estimated system state to a predefined extent; and regarding the at least one first information element of the first type as trusted in an event of a match to the predefined extent, otherwise generating a warning signal indicating a possible data attack in an event of no match; checks, on a basis of the estimated system state, whether the at least one second information element of the first type received matches the estimated system state to the predefined extent; and in the event of a match to the predefined extent, regards the at least one first information element of the first type as trusted, and otherwise generates the warning signal indicating the possible data attack.”. Considering Prong 1 of the 101 analysis, the limitations in claims 1 and 16 recite an abstract idea, in particular a mental process, a set of concepts that may be performed in the human mind (such may transmitting, using, checking and regarding) considering.  
Thus, the claim recites mental steps. Which for the Prong 1 of the eligibility test, this is identified as judicial exception and the judicial exception is not integrated into a practical application because the claim does not recite any additional elements. 
Claim does not provide an “Inventive Concept” because as discussed with respect to Step 2A Prong Two, claim only directed to mental steps based result, there is no the additional element  in the claim and cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The claim is ineligible.
Various considerations are used to determine whether the additional elements are sufficient to integrate the abstract idea into a practical application at Prong 2.  The recitation of the system, first/second/other facility, energy distribution or energy supply system. Those facilities or system and making the data available to a user represents the implementation of the abstract idea.   The recitation of the “transmitting at least one first information element of a first type which relates to the system and is dependent on a respective system state of the system from at least one first facility, being a component of the energy distribution or energy supply system to at least one second facility, being a component of the energy distribution or energy supply; using, in the at least one second facility, at least one information element of a second type which originates neither from the at least one first facility nor from a different facility of the system, namely coming from a source other than the system, to estimate the respective system state, the at least one information element of the second type being selected from the group consisting of weather data, calendar data, current electricity prices, and electricity price forecasts; transmitting at least one second information element of the first type from the at least one second facility to the at least one first facility and to at least one further facility, and wherein the first or the at least one further facility: uses the at least one information element of the second type to estimate the respective system state;(as cited in claim 1); receiving information of a first type relating to the system and depends on a respective system state of the system; the facility is further configured: to use information of a second type coming from a source other than the system to estimate the respective system state, the information of the second type being selected from the group consisting of weather data, calendar data, current electricity prices, and electricity price forecasts(as cited in claim 16) ” step appears to add only insignificant extra-solution activity to the abstract idea, since it requires no more than providing the information needed to carry out the abstract idea as exchanged data; it just represents the data-gathering which must take place before the mental processes in the abstract idea can be performed.    
Another consideration is whether the claim as a whole constitutes an improvement to some technology or technical field.  It is not sufficient to generally link the use of the abstract idea to a particular technological environment or field of use.  (This distinction is understood in the sense of the claimed invention from Diamond v Diehr, in which the claim as a whole recited a complete rubber-curing process including a rubber-molding press, a timer, a temperature sensor adjacent the mold cavity, and the steps of closing and opening the press, in which the recited use of a mathematical calculation served to improve that particular technology by providing a better estimate of the time when curing was complete.  In contrast, the claimed invention in Parker v Flook merely established a general link between the recited abstract idea and the particular technological environment or field of use of network industries, without reciting a particular technological process which was being improved.)    There is no context provided in the claim which would limit the claim to a particular practical application of the abstract idea, rather than simply monopolizing the abstract idea across all possible particular industries.  
Based on these considerations, the additional elements in the claim do not appear to integrate the abstract idea into a practical application at Prong 2.  Instead, the claim would tend to monopolize the abstract idea itself.
Step 2b of the 2019 Guidance requires the examiner to determine whether the additional elements cause the claim to amount to significantly more than the abstract idea itself.  The considerations in this case are essentially the same as the considerations for Prong 2 of Step 2a, and the same analysis leads to the conclusion that the claim does not amount to significantly more than the abstract idea.
Similar analysis of the other claims reach the same conclusion.  Dependent claims 2-7, 9-13 and 15 recite further details of combination of abstract idea of mental steps and an insignificant extra-solution activity (data-gathering). Therefore, Dependent Claims 2-15 recite further details of abstract idea of mental steps as cited in Claims 1 and 16, without any practical application and inventive concepts. Furthermore, Claims 13 and 15 recites some feature as” training facility is implemented in a control center, the system is an energy distribution or energy supply system, and the first and second facility form components of the energy distribution or energy supply system and the at least one second facility forms a control center of the technical system.” and thus Claims are ineligible, which are generic features of a technical system and cannot be a patent eligible subject matter. Therefore claims are patent ineligible.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7, 9-13 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Hart et al. (US 2020/0356668) in view of MESTHA et al. (US 2018/0260561 A) (best understood by the Examiner base on 112 rejection). 

Regarding Claims 1 and 16. Hart teaches a method for operating   an energy distribution or energy supply system (fig.8), the method which comprises the steps of (figs. 1-8):
 transmitting at least one first information element (PMU data: fig. 8) a first type (voltage angle:[0025]) which relates to the system and is dependent on a respective system state of the system from at least one first facility( voltage angle:[0025] ), being a component of the energy distribution or energy supply system (102: fig. 8) to at least one second facility, being a component of the energy distribution or energy supply(104: fig. 8); 
using, in the at least one second facility(  104: fig. 8), at least one information element of a second type (Topological information 107: fig. 8), to estimate the respective system state([0025]); checking, on a basis of an estimated system state, whether the at least one first information element of the first type received matches the estimated system state to a predefined extent(s212: fig.2; fig.3; [0026], [0029]-[0035]; 104 event detection: fig.8; fig. 5A-C); and 
regarding the at least one first information element of the first type as trusted in an event of a match to the predefined extent (s214: fig. 2; 104 classification: fig.8; [0027]-[0028], fig.4; actual physical event: [0047]), otherwise generating a warning signal indicating a possible data attack in an event of no match (cyber-attack, alarm: [0028], [0047]104: fig. 8);
transmitting at least one second information element of the first type from the at least one second facility to the at least one first facility and to at least one further facility, and wherein the first or the at least one further facility((control center: [0051]-[0054]); control center (122): fig.8): 
uses the at least one information element of the second type to estimate the respective system state(([0051] ); 
checks, on a basis of the estimated system state, whether the at least one second information element of the first type received matches the estimated system state to the predefined extent ([0051]-[0052]); and 
in the event of a match to the predefined extent, regards the at least one first information element of the first type as trusted, and otherwise generates the warning signal indicating the possible data attack ([0054]).
Hart  does not explicitly teach information element of a second type, which originates neither from the at least one first facility nor from a different facility of the system, namely coming from a source other than the system, the at least one information element of the second type being selected from the group consisting of weather data, calendar data, current electricity prices, and electricity price forecasts;
However, MESTHA teaches information element of a second type, which originates neither from the at least one first facility nor from a different facility of the system, namely coming from a source other than the system, the at least one information element of the second type being selected from the group consisting of weather data, calendar data, current electricity prices, and electricity price forecasts (weather data (e.g., temperature data, National Oceanic and Atmospheric Administration (“NOAA”) information, etc.): [0021]);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the invention Hart, information element of a second type, which originates neither from the at least one first facility nor from a different facility of the system, namely coming from a source other than the system, the at least one information element of the second type being selected from the group consisting of weather data, calendar data, current electricity prices, and electricity price forecasts, as taught by MESTHA, so as to the system monitors detect and enable alerts of system faults in real-time, so that abnormal state detection model may be executed, and a threat alert signal may be transmitted if appropriate based on the set of current feature vectors and the at least one decision boundary.

Regarding Claim 2. Hart further teaches the at least one first facility is one of a plurality of first facilities (transmission system: fig. 8); and 
the at least one second facility determines an actual system state on a basis of the at least one information element of the first type which it receives from the plurality of first facilities (system topological information: fig. 8),
compares the actual system state with the estimated system state  (fig. 5A-5C) and, if the actual and estimated system states match one another to the predefined extent(evet detection: s212: fig.2; fig.3; [0026], [0029]-[0035]; 104 event detection: fig.8), regards the at least one first  information element of the first type received from the first facility as trusted (nominal, fault: fig.8; actual physical event: [0047]), and otherwise generates the warning signal (alarm, hardened PMU data: fig. 8;[0047]).

Regarding Claim 3. Hart further teaches the at least one information element of the first type contains at least one measured value which has been measured by the at least one first facility being a measuring facility of the system (106: fig. 8; [0025]).

Regarding Claim 4. Hart further teaches the at least one second facility forms a component of the technical system (105: fig.1), and the at least one information element of the first type contains at least one measured value which the at least one second facility uses to control and/or monitor the system (power system control center may monitor the raw synchrophasor data on a user interface 105:[0051]-[0052]).

Regarding Claim 5. Hart further teaches the at least one second facility is a field device of the technical system and has an adjustment facility (122:fig.1 &8); and the at least one information element of the first type contains at least one adjustment command which the at least one second facility is intended to execute (s220: fig. 4; [004], [0028]).

Regarding Claim 6. Hart further teaches performing, via the at least one second facility, an estimation of the respective system state on a basis of the at least one information element of the second type and a trained artificial intelligence system which has been trained on a basis of different system states and matching information regarded as trusted (supervised learning may be implemented for re-calibration of the angle rotation threshold in the event classification module 112: [0050]-[0052]).

Regarding Claim 7. Hart further teaches the at least one second facility performs an estimation of the respective system state on a basis of the at least one information element of the second type and a permanently programmed system description model (nonlinear differential equations and algebraic constraints:[0038]; nonlinear electromechanical swing equations: [0029]).

Regarding Claim 9. Hart further teaches  the at least one information element of the first type which the first facility transmits to the at least one second facility contains at least one measured value which has been measured by the at least one first facility being a measuring facility of the system (106: fig. 1 & 8; [0025]; [0051]); and the at least one information element of the first type which the at least one second facility transmits to the first and/or to the at least one further facility contains at least one adjustment command which the first or the at least one further facility is intended to execute(s220: fig. 4; [0004], [0028]; [0051]).

Regarding Claim 10. Hart further teaches the first, the second and/or the at least one further facility perform an estimation of the respective system state on a basis of a trained artificial intelligence system which has been trained on a basis of different system states and matching information regarded as trusted (140: fig. 1; ([0050]-[0054]).

Regarding Claim 11. Hart further teaches the system contains a training facility which performs training of the artificial intelligence system, whether it be for one of the first and second facilities, a plurality of the facilities or all facilities of the system which receive the at least one information element of the first type from a different facility of the system ([0050]-[0052]).

Regarding Claim 12. Hart further teaches the training facility (140: fig.1; [0050]) is implemented in the at least one second facility (104: fig. 1).

Regarding Claim 13. Hart further teaches the training facility (140: fig.1; [0050]) is implemented in a control center (104: fig. 1) of the system (100: fig.1&8).

Regarding Claim 15. Hart further teaches wherein the at least one second facility forms a control center (122: fig.1 & 8) of the technical system (100: fig.1).
 -----------------------------------alternately----------------------------------------------------------
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s)  16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by MESTHA et al. (US 2018/0260561 A) (best understood by the Examiner base on 112 rejection).
    	Regarding Claim 16. Mestha teachesan energy distribution or energy supply system, which comprises the steps of (fig. 1 and paragraph 0005: "systems and methods to protect an electric power grid from malicious intent such as cyber-attacks in an automatic and accurate manner");
facility is configured for receiving information of a first type relating to the system (paragraph 0004: "means for receiving, from a spray of heterogeneous data source nodes, a series of current data source node values ​​over time that represent a current operation of the electric power grid" and paragraph 0038: "A real time threat detection platform 350 may receive the...streams of data from the data source nodes) which relates to the system (paragraph 0004: "the electric power grid") and depends on a respective system state of the system (paragraph 0027: "At least one of the data source nodes (e.g., controller nodes, etc.) may be associated with, for example, sensor data";(Fig. 1: "DS..." and paragraph 0002: "Data Source Node"paragraph 0038: "A real-time threat detection platform 350")); the facility is further configured:
to use information of a second type(paragraph 0038: "boundaries") coming from a source other than the system (paragraph 0022: "Information from the normal space  data source 110 and the abnormal space data source 120 may be provided to an offline abnormal state detection model creation computer 140 that uses this data to create a decision boundary" / Comment: Der "abnormal state detection model creation computer 140" to be " another source" in claim 1) to estimate the respective system state(paragraph 0038: "A real-time threat detection platform 350 may receive the boundaries), the information of the second tvpe being selected from the group consisting of weather data, calendar data, current electricity prices, and electricity price forecasts (weather data (e.g., temperature data, National Oceanic and Atmospheric Administration (“NOAA”) information, etc.): [0021])
to check, on a basis of an estimated system state, whether the information of the first type matches the estimated system state to a predefined extent (0038: "During real-time detection, continuous batches of data source node data may be processed by the platform 350, normalized and the feature vector extracted. The location of the vector for each signal in high-dimensional feature space may then be compared to a corresponding decision boundary"); and 
and in an event of a match to the predefined extent, to regard the information of the first type as trusted((0042: "the current data source node location is between the minimum and maximum boundaries {that is, the “X” is between the dotted and dashed lines). As a result, the system may determine that the operation of the electric power grid is normal (and no threat is being detected indicating that the system is currently under attack)")), and otherwise to generate a warning signal indicating a possible data attack((0039: "If it falls within the attack region, then a cyber-attack may be declared" and 0038: "An accommodation element 358 may generate outputs 370, such as an anomaly decision indication (e.g., threat alert signal)")).

Response to Argument 
Applicant’s arguments, Applicants had filed arguments on 04/22/2022 in response to art rejection with respect to Claims 1 and 16, Applicant argues that Hart or MESTHA does not tech the amended limitation, i.e. “the at least one information element of the second type being selected from the group consisting of weather data, calendar data, current electricity prices, and electricity price forecasts” 
In response, the Examiner respectfully agree that Hart  does not teach the above limitation, however the Examiner disagree in view of MESTHA that   MESTHA teaches information element of a second type, which originates neither from the at least one first facility nor from a different facility of the system, namely coming from a source other than the system, the at least one information element of the second type being selected from the group consisting of weather data, calendar data, current electricity prices, and electricity price forecasts (weather data (e.g., temperature data, National Oceanic and Atmospheric Administration (“NOAA”) information, etc.): [0021]);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the invention Hart, information element of a second type, which originates neither from the at least one first facility nor from a different facility of the system, namely coming from a source other than the system, the at least one information element of the second type being selected from the group consisting of weather data, calendar data, current electricity prices, and electricity price forecasts, as taught by MESTHA, so as to the system monitors detect and enable alerts of system faults in real-time, so that abnormal state detection model may be executed, and a threat alert signal may be transmitted if appropriate based on the set of current feature vectors and the at least one decision boundary.
Applicant’s arguments, Applicants had filed arguments on 04/22/2022 in response to 101 rejection with respect to Claims 1 and 16, Applicant argues that current amendment has been overcome the 101 rejection.” 
In response, the Examiner respectfully disagree because  The claim as a whole integrates mental steps  as recited above.
Claim does not provide an “Inventive Concept” because as discussed with respect to Step 2A Prong Two, claim only directed to mental steps based result, there is no the additional element  in the claim and cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The claim is ineligible.
Various considerations are used to determine whether the additional elements are sufficient to integrate the abstract idea into a practical application at Prong 2.  The recitation of the system, first/second/other facility, energy distribution or energy supply system. Those facilities or system and making the data available to a user represents the implementation of the abstract idea.   The recitation of the “transmitting at least one first information element of a first type which relates to the system and is dependent on a respective system state of the system from at least one first facility, being a component of the energy distribution or energy supply system to at least one second facility, being a component of the energy distribution or energy supply; using, in the at least one second facility, at least one information element of a second type which originates neither from the at least one first facility nor from a different facility of the system, namely coming from a source other than the system, to estimate the respective system state, the at least one information element of the second type being selected from the group consisting of weather data, calendar data, current electricity prices, and electricity price forecasts; transmitting at least one second information element of the first type from the at least one second facility to the at least one first facility and to at least one further facility, and wherein the first or the at least one further facility: uses the at least one information element of the second type to estimate the respective system state;(as cited in claim 1); receiving information of a first type relating to the system and depends on a respective system state of the system; the facility is further configured: to use information of a second type coming from a source other than the system to estimate the respective system state, the information of the second type being selected from the group consisting of weather data, calendar data, current electricity prices, and electricity price forecasts(as cited in claim 16) ” step appears to add only insignificant extra-solution activity to the abstract idea, since it requires no more than providing the information needed to carry out the abstract idea as exchanged data; it just represents the data-gathering which must take place before the mental processes in the abstract idea can be performed.    
Another consideration is whether the claim as a whole constitutes an improvement to some technology or technical field.  It is not sufficient to generally link the use of the abstract idea to a particular technological environment or field of use.  (This distinction is understood in the sense of the claimed invention from Diamond v Diehr, in which the claim as a whole recited a complete rubber-curing process including a rubber-molding press, a timer, a temperature sensor adjacent the mold cavity, and the steps of closing and opening the press, in which the recited use of a mathematical calculation served to improve that particular technology by providing a better estimate of the time when curing was complete.  In contrast, the claimed invention in Parker v Flook merely established a general link between the recited abstract idea and the particular technological environment or field of use of network industries, without reciting a particular technological process which was being improved.)    There is no context provided in the claim which would limit the claim to a particular practical application of the abstract idea, rather than simply monopolizing the abstract idea across all possible particular industries.  
Based on these considerations, the additional elements in the claim do not appear to integrate the abstract idea into a practical application at Prong 2.  Instead, the claim would tend to monopolize the abstract idea itself.
Step 2b of the 2019 Guidance requires the examiner to determine whether the additional elements cause the claim to amount to significantly more than the abstract idea itself.  The considerations in this case are essentially the same as the considerations for Prong 2 of Step 2a, and the same analysis leads to the conclusion that the claim does not amount to significantly more than the abstract idea.
Similar analysis of the other claims reach the same conclusion.  Dependent claims 2-7, 9-13 and 15 recite further details of combination of abstract idea of mental steps and an insignificant extra-solution activity (data-gathering). Therefore, Dependent Claims 2-15 recite further details of abstract idea of mental steps as cited in Claims 1 and 16, without any practical application and inventive concepts. Furthermore, Claims 13 and 15 recites some feature as” training facility is implemented in a control center, the system is an energy distribution or energy supply system, and the first and second facility form components of the energy distribution or energy supply system and the at least one second facility forms a control center of the technical system.” and thus Claims are ineligible, which are generic features of a technical system and cannot be a patent eligible subject matter. Therefore claims are patent ineligible.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD K ISLAM whose telephone number is (571)270-0328. The examiner can normally be reached M-F 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

M.K.I
Primary Examiner
Art Unit 2864



/MOHAMMAD K ISLAM/Primary Examiner, Art Unit 2864